Citation Nr: 1637020	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  08-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to November 2006.
 
This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which denied a claim for service connection for tinea corporis.  In January 2012, July 2014, and July 2015, the Board remanded the claim for additional development.

To avoid any prejudice to the Veteran, the Board has characterized the issue broadly, as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a skin disability that was caused by her service.


CONCLUSION OF LAW

A skin disability was not caused by the Veteran's service.  38 U.S.C.A. §§ 1110, 11131, 5107 (West 2014 & Supp. 2015); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she has a skin disability that was caused by her service.  She asserts that she received multiple treatments for tinea corporis during service, between 1987 and 2002, with residual scarring on areas of her body that include her legs, arms, neck and trunk.  See Veteran's notice of disagreement, received in January 2008.  

In January 2007, the Veteran filed her claim for service connection.  In July 2007, the RO denied the claim.  The Veteran has appealed.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records show that between 1992 and 2002, she received a number of treatments for skin symptoms on areas that included the bilateral arms, right neck, right shoulder, and right buttock, with assessments that included comedomal acne, possible allergic reaction or bug bite, tinea corporis, xerosis, early impetigo, folliculitis, and rule out/probably dermatitis.  An April 2001 report notes a one-year history of intermittent pruritic annular patches on her extremities, with treatment for tinea and eczematous process without change.  Pre- and post-deployment questionnaires, dated in May 2002, September 2002, April 2006, and September 2006 show that the Veteran indicated that her health was "very good," with no unresolved medical problems, no concerns, and no complaints of skin symptoms, and that no referrals were indicated for an evaluation of her skin.  A March 2006 report notes eczema "by history."  The September 2006 post-deployment report shows that she indicated that she did not have a history of skin diseases or rashes.  

Dental health questionnaires, dated in October 2004, October 2005, and April 2006, show that the Veteran indicated that she was not under the care of a physician, that she was not presently taking any medications, that she did not have any diseases or conditions that were not previously listed (in the October 2005 questionnaire she indicated that she had only one condition, specifically, high blood pressure).   

Her separation examination report, dated in September 2006, includes a "review of symptoms" which notes "no skin symptoms."  On examination, her skin color and pigmentation were normal.  There were no skin lesions.  The assessment was "normal routine history and physical."  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2007 and 2015.  

A VA general medical examination report, dated in July 2007, shows that the Veteran reported a history of tinea corporis since 1998, intermittent in nature, occurring twice per year.  She denied currently receiving treatment, or receiving treatment in the last 12 months.  On examination, there were no rashes.  In the diagnoses portion of the report, the examiner stated that she was not able to render a diagnosis in the absence of objective evidence on clinical examination to support the Veteran's claim of tinea corporis.  

A report from the Holley Navarre Medical Clinic, dated in September 2011, shows that the Veteran's skin was noted to not have any rashes or lesions.

A VA examination report, dated in January 2012, shows that the examiner stated that despite the Veteran's subjective complaints, there was no objective evidence of tinea corporis.  The report notes a history of resolved tinea corporis involving the knee and shoulder in 2000, with no recurrence or residuals, four other resolved skin conditions that had been treated between 1992 and 2001, and that the Veteran's September 2006 separation examination report showed that her skin was normal.  The report also notes current folliculitis of the abdomen, post-inflammatory residual hyperpigmentation on the bilateral medial thighs and buttocks, and left proximal thigh scars, that the examiner stated were not shown during service, and which were diagnosed after service.  

In an addendum, dated in March 2012, the examiner stated that it is less likely than not that the Veteran's current skin disorders are related to her service.  The examiner explained that her current conditions were not caused or aggravated by her inservice conditions, that they have no clinical correlation to her inservice symptoms, and that her post-inflammatory residual hyperpigmentation on the bilateral medial thighs and buttocks is most likely due to her folliculitis (which was diagnosed after service).  

Reports from the Baptist Medical Group (BMG), dated between 2012 and 2016, indicate that the Veteran reported a history of puritis and rash.  However, on examination, on at least 11 occasions, she was not found to have a skin condition.  These report do not contain any affirmative findings of a skin condition.  

The Board finds that the claim must be denied.  The Veteran's relevant skin treatment during service has been discussed.  There is no medical evidence of treatment for skin symptoms dated between 2002 and separation from service, a period of about four years.  A number of service treatment records dated after 2002 show that she did not report the current presence of skin symptoms.  A September 2006 post-deployment report shows that she indicated that she did not have a history of skin diseases or rashes.  A skin disorder was not shown in her separation examination report.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

Following separation from service, there is no evidence of relevant treatment until 2012.  This is about six years following separation from active duty service.  There is no competent opinion of record in support of the claim.  The only competent opinion is the March 2012 VA opinion.  This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficiently supportive findings.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has a skin disability that was caused by her service, and that the claim must be denied.  

The Board has considered that the Veteran had service in Saudi Arabia, and that her awards include the Southwest Asia Service Medal.  She therefore meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. §  3.317.  However, she has not asserted, and there is no competent opinion of record to show, that she has an undiagnosed illness involving skin symptoms.  The Veteran is currently shown to have been diagnosed with folliculitis of the abdomen, post-inflammatory residual hyperpigmentation on the bilateral medial thighs and buttocks, and left proximal thigh scars.  These are diagnosed conditions, and service connection therefore may not be granted for symptoms of these conditions on this basis.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. §  3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as the Veteran either failed to report the presence of current skin symptoms on several occasions after 2002, to include an affirmative denial of skin symptoms in September 2006, and as she was found not to have a skin disorder in her separation examination report, the Veteran's testimony has been afforded reduced probative value.  The issue on appeal is based on the contention that a skin disability is related to the Veteran's service.  The Veteran's service treatment reports and post-service medical records have been discussed.  There is no medical evidence of a skin condition until 2012, about six years after service, and there is no competent opinion in favor of the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that she has the claimed condition due to her service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.   

In July 2015, the Board remanded this claim.  The Board directed that the Veteran be requested to identify any outstanding VA or private treatment records pertaining to her skin disorder, to include treatment records from Dr. R, and these records should be requested and associated with the Veteran's claims file.  In August 2015, the Veteran was sent a duty-to-assist letter,  Records from Dr. R (Holley Navarre Medical), dated in 2011, and other private treatment records, dated between 2012 and 2015, were subsequently obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a skin disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


